 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11                                                   Case No.: 18cv2322 JAH (AGS)
     CHARMANE SMITH
12
                      Plaintiff,                     ORDER:
13
     v.                                              1. GRANTING MOTION TO
14
                                                     PROCEED IN FORMA PAUPERIS
15                                                   [Doc. No. 2];
16   MIDLAND CREDIT MANAGEMENT,
     INC.                                            2. DENYING MOTION TO APPOINT
17                                                   COUNSEL [Doc. No. 3];
                     Defendant.
18
                                                     3. DISMISSING COMPLAINT
19                                                   WITHOUT PREJUDICE PURSUANT
                                                     TO 28 U.S.C. § 1915(e)(2)(B)(ii) [Doc.
20
                                                     No. 1]
21
22                                          INTRODUCTION
23         On October 9, 2018, Charmane Smith (“Plaintiff”), proceeding pro se, filed a
24   complaint seeking damages against Midland Credit Management, Inc. (“Defendant”) for
25   violation of the Fair Debt Collection Practices Act (“FDCPA”) codified as 15 U.S.C. §
26   1692-1692p. Civil filing fees, as required by 28 U.S.C. § 1914(a), were not paid at the
27   time of filing. Instead, a motion for leave to proceed in forma pauperis (“IFP”) was filed,
28   pursuant to 28 U.S.C. § 1915(a). See Doc. No. 2. Plaintiff also filed a motion to appoint
                                                 1
                                                                               18cv2322 JAH (AGS)
 1   counsel. Doc. No. 3. After a careful review of the pleadings, exhibits and motions and for
 2   the reasons set forth below, the Court (1) GRANTS the motion for leave to proceed IFP,
 3   [Doc. No. 2]; (2) DENIES the motion to appoint counsel [Doc No. 3], and (3) DISMISSES
 4   the Complaint, [Doc. No. 1], without prejudice, and with leave to amend.
 5                                                     DISCUSSION
 6   I.     Plaintiff’s IFP Motion
 7          All parties instituting any civil action, suit or proceeding in a district court of the
 8   United States, except an application for writ of habeas corpus, must pay a filing fee of
 9   $400. 1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
10   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
11   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
12   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). Courts grant leave to proceed IFP when
13   plaintiffs submit an affidavit, including a statement of all of their assets, showing the
14   inability to pay the statutory filing fee. See 28 U.S.C. § 1915(a).
15          In support of Plaintiff’s motion, she has submitted an application to proceed in
16   district court without paying fees or costs. See Doc. No 2. The application indicates that
17   Plaintiff is currently unemployed and has earned no job-related income during the past
18   twelve months. Doc. No. 2 at 1-3. Plaintiff receives no income from real property,
19   investments, retirement accounts, gifts, or alimony. Id. at 1. Her sole source of income is
20   social security disability benefits in the amount of $750.00. Id. at 2. She receives an
21   additional $150.00 in public assistance for food and groceries. Id. Her average monthly
22   expenses total $934.00, exceeding her total monthly income. Id. at 4-5. She indicates no
23   other assets of value. Id. at 2-5. Based on these representations, the Court finds Plaintiff is
24
25
26
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     Dec. 1, 2014). The additional $50 administrative fee does not apply to persons granted leave to proceed
28   IFP. Id.
                                                           2
                                                                                               18cv2322 JAH (AGS)
 1   unable to pay the statutory filing fee. Accordingly, the Court GRANTS Plaintiff’s motion
 2   for leave to proceed IFP.
 3   II. Sua Sponte Screening Pursuant to 28 U.S.C. § 1915(e)(2)(B)
 4         A.      Standard of Review
 5         When a plaintiff seeks leave to proceed IFP, pursuant to 28 U.S.C. § 1915(a), the
 6   Complaint is subject to sua sponte review, and mandatory dismissal, if it is “frivolous,
 7   malicious, fail[s] to state a claim upon which relief may be granted, or seek[s] monetary
 8   relief from a defendant immune from such relief.” See 28 U.S.C. § 1915(e)(2)(B); Coleman
 9   v. Tollefson, 135 S. Ct. 1759, 1763 (2015) (pursuant to 28 U.S.C. § 1915(e)(2) “the court
10   shall dismiss the case at any time if the court determines that… (B) the action or appeal…
11   (ii) fails to state a claim on which relief may be granted.”); Lopez v. Smith, 203 F.3d 1122,
12   1127 (9th Cir. 2000) (en banc) (section 1915(e) not only permits, but requires, a district
13   court to dismiss an in forma pauperis complaint that fails to state a claim.). “The standard
14   for determining whether a plaintiff has failed to state a claim upon which relief can be
15   granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of Civil Procedure
16   12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d 1108, 1112 (9th
17   Cir. 2012).
18         Rule 12(b)(6) tests the sufficiency of the complaint. Navarro v. Block, 250 F.3d
19   729, 732 (9th Cir. 2001). Dismissal is warranted under Rule 12(b)(6) where the complaint
20   lacks a cognizable legal theory. Robertson v. Dean Witter Reynolds, Inc., 749 F.2d 530,
21   534 (9th Cir. 1984); see Neitzke v. Williams, 490 U.S. 319, 326 (1989) (“Rule 12(b)(6)
22   authorizes a court to dismiss a claim on the basis of a dispositive issue of law.”).
23   Alternatively, a complaint may be dismissed where it presents a cognizable legal theory
24   yet fails to plead essential facts under that theory. Robertson, 749 F.2d at 534. While a
25   plaintiff need not give “detailed factual allegations,” he must plead sufficient facts that, if
26   true, “raise a right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly,
27   550 U.S. 544, 545 (2007). If a court determines that a complaint fails to state a claim, the
28   court should grant leave to amend unless it determines that the pleading could not possibly

                                                   3
                                                                                   18cv2322 JAH (AGS)
 1   be cured by the allegation of other facts. See Doe v. United States, 58 F.3d 494, 497 (9th
 2   Cir. 1995).
 3         B.      Insufficiency of the Complaint
 4         To state a FDCPA claim, a plaintiff must allege facts sufficient to establish: (1) the
 5   plaintiff has been the object of collection activity arising from a consumer debt; (2)
 6   Defendant qualifies as a “debt collector”; (3) Plaintiff is a “consumer”; and (4) Defendant
 7   violated at least one subsection of the FDCPA (§§ 1692b through 1692j, inclusive). Pratap
 8   v. Wells Fargo Bank, N.A., 63 F. Supp. 3d 1101, 1113 (N.D. Cal. 2014). The term “debt”
 9   is defined as “any obligation or alleged obligation of a consumer to pay money arising out
10   of a transaction in which the money, property, insurance, or services which are the subject
11   of the transaction are primarily for personal, family, or household purposes ...” 15 U.S.C.
12   § 1692a(5); see also Bloom v. I.C. Sys. Inc., 972 F.2d 1067, 1068–69 (9th Cir.1992)
13   (explaining that the FDCPA applies to debts incurred for personal rather than commercial
14   reasons). The term “debt collector” is defined as “any person ... in any business the
15   principal purpose of which is the collection of any debts, or who regularly collects or
16   attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or due
17   another.” 15 U.S.C. § 1692a(6).
18         Here, the Complaint fails to allege sufficient facts to state a claim for relief under 15
19   U.S.C. § 1692, et seq. Although Plaintiff lists specific actions taken by Defendant, the
20   Compliant does not allege facts that: (1) the debt in question arises out of a transaction
21   entered into for personal family, or household purposes, (2) Defendant’s principal purpose
22   is the collection of debt, or (3) that Defendant is either collecting such debt on behalf of
23   another or collecting its own debt under a different name or alias. Equally as important,
24   Plaintiff fails to specify which subsection of the FDCPA, set forth under 15 U.S.C. §§
25   1692b through 1692j, Defendant violated. For these reasons, the Complaint must be
26   dismissed for failure to state a claim.
27
28

                                                   4
                                                                                  18cv2322 JAH (AGS)
 1      III.    Motion for Appointment of Counsel
 2         Plaintiff moved for appointment of counsel [Doc No. 3]. In doing so, she expresses
 3   that she lives out of state and has limited financial resources. She notes that Defendant is
 4   a large corporation and that she requires professional legal assistance to resolve this
 5   ongoing dispute.
 6         The motion was brought pursuant to paragraph (e)(1) of section 1915, which
 7   provides that a court “may request an attorney to represent any such person unable to
 8   employ counsel.” 28 U.S.C § 1915 (e)(1). However, the authority of a court to appoint
 9   counsel is discretionary and there exists no statutory or constitutional right for an indigent
10   to have counsel appointed in a civil case. Willbourn v. Escalderon, 789 F.2d 1328, 1331
11   (9th Cir.1986).
12         Counsel may be appointed under [1915(e)(1)] only in ‘exceptional circumstances’
           which requires an evaluation of both: (1) the likelihood of success on the merits, and
13
           (2) the ability of petitioner to articulate [her] claims pro se in light of the complexity
14         of the legal issues involved. Neither factor is dispositive and both must be viewed
           together. (Citations omitted)
15
16   Collier v. Pickett, No. C-94-20065-RMW, 1995 WL 274186, at *1 (N.D. Cal. May 9, 1995)
17   (citing Willbourn, 789 F.2d at 1331). Even assuming Plaintiff’s limited financial resources
18   and inability to articulate her claims, the Court finds appointment of counsel in the instant
19   action unwarranted. In light of this Court’s determination that Plaintiff has failed to state
20   a claim for relief, the Court also finds that Plaintiff has not shown a likelihood of success
21   on the merits of her case and therefore Plaintiffs motion to appoint counsel is DENIED.
22   Should Plaintiff file an amended complaint curing the deficiencies stated herein, she may
23   also request the Court reconsider her motion to appoint counsel.
24                                 CONCLUSION AND ORDER
25         For all the reasons discussed above, IT IS HEREBY ORDERED:
26         1.     Plainitff’s Motion for Leave to Proceed IFP, pursuant to 28 U.S.C. § 1915(a),
27                [Doc. No. 2] is GRANTED;
28         2.     Plaintiff’s Motion to Appoint Counsel [Doc. No. 3] is DENIED;
                                                   5
                                                                                   18cv2322 JAH (AGS)
 1        3.    The Complaint is DISMISSED without prejudice pursuant to 28 U.S.C. §
 2              1915(e)(2)(B)(ii); and
 3        4.    The Court GRANTS Plaintiff sixty (60) days leave, from the filing date of
 4              this Order, to file an amended Complaint which cures the deficiencies of the
 5              pleading described herein. Plaintiff is cautioned, however, that should she
 6              choose to file an Amended Complaint, it must be complete by itself, comply
 7              with the Federal Rules of Civil Procedure, including Rules 8(a) and that any
 8              claim not re-alleged will be considered waived. See S.D. CAL. CIVLR 15.1;
 9              Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546
10              (9th Cir. 1989) (“[A]n amended pleading supersedes the original.”); Lacey v.
11              Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (noting that claims
12              dismissed with leave to amend which are not re-alleged in an amended
13              pleading may be “considered waived if not repled.”)
14
15        IT IS SO ORDERED.
16
17   DATED: April 30, 2019
18
                                               _________________________________
19                                             HON. JOHN A. HOUSTON
                                               UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28

                                               6
                                                                            18cv2322 JAH (AGS)
